DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 4 and 14 have been amended, and no longer depend from a preceding claim, and therefore are improper and should be amended. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing data, based on tags validated through matching of previously communicated tags, the tags are associated with how the user is commercially interacting with a variety of different transactional institutions, the way in which commercial interaction are analyzed is considered a method of organizing human activity, and therefore is an abstract idea. This judicial exception is not integrated into a practical application because the additional element of a transaction processing system comprising a processor and a non-transitory computer-readable medium are not specific to the method being applied. The method described, and the system that executes the method, may be applied using any transaction system with a processor and merely uses computer elements to store and execute the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a transaction processing system comprising a processor and a non-transitory computer readable medium, when considered separately and in combination, do not add significantly more because implementing an abstract idea on a computer is merely using the system as a tool to perform the abstract idea.

Dependent claims 4-9 and 13-24 do not add any additional elements to the claims outside of limitations relating to the method of organizing interactions, which remains an abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12, and 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0222364 A1 McGlynn et al.

(McGlynn Para. [0017] Fig. 1, commercial entity sends transaction information to the user, a commercial entity includes banks, stores and restaurants that processes payments; claims 11-20 include the process on a computer readable storage medium); and wherein prior to receiving the transaction data instance, the method further comprises: intaking observations of a plurality of transactions of a set of users from the payment processor system, the transaction database, or a combination thereof (McGlynn Para. [0030-0032] the system takes in transactions, target designations and is able to learn), and training, using the plurality of transactions and associated tags that describe each of the plurality of past transactions, a machine learning classifier based on fields of each said transaction and the associated tags that describe each said transaction to probabilistically determine tags for transactions based on data extractable from corresponding fields of the transactions (McGlynn Para. [0033] the target transactions, and user may help the system learn; Para. [0036] machine learning system to analyze, learn and tag specific transactions that are accurate); parsing, by the processor, the transaction data instance to extract data contained in one or more fields of the transaction data instance (McGlynn Para. [0017] transaction has a profile that includes information about the payee, description, date and payment method); validating, by the processor, one or more tags stored in a tag array contained in a tag field of the one or more fields (McGlynn Para. [0024] tags stored in database, tags can be reviewed, tested and approved); processing, by the machine learning classifier, the data extracted from the one or more fields of the transaction data instance inputted into the machine learning classifier (McGlynn Para. [0036] data categorization, matching based on tags; Para. [0039] categorization includes transaction date, transaction amount, recurrence, etc); generating, by the processor, one or more new tags to be added to the tag array for categorization of the transaction, wherein the one or more new tags comprise one or more tags determined by the machine learning classifier from the extracted data input into the machine learning classifer (McGlynn Para. [0022] corrected designation tags may create a new tag); modifying, by the processor, the transaction data instance to include the tag array with the one or more new tags contained in the tag field (McGlynn Para. [0020] applying the tag with the highest match score; Para. [0022] tag can be old or new based on match score); preparing, by the processor, the modified transaction data instance for transmission via a digital communication channel (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction); and transmitting, by the processor via the digital communication channel, the prepared modified transaction data instance causing configuration of a graphical user interface rendered by the user system (McGlynn Para. [0020] the network is able to receive and transmit data about the transactions profiles, transactions reports, including all of the tagged information, and any corrections needed to be made; Fig. 1, shows the interaction over the network to communicate from server, the commercial entity and the user).

Regarding claim 2, McGlynn teaches the computer-implemented method of claim 1, further comprising: transmitting the modified transaction data instance to a user associated with the transaction, wherein the modified transaction data instance is displayed on a computing device associated with the user (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction).

Regarding claim 4, McGlynn teaches the computer-implemented method of claim 23, wherein the user rule is a collection of data that is common to the members of the series of recurring transactions, each transaction in the series of recurring transactions represented as a transaction data instance having one or more fields (McGlynn Para. [0035] using common attributes to learn how to associate transactions quickly).

Regarding claim 5, McGlynn teaches the computer-implemented method of claim 1, wherein determining the match to the data in the one or more fields further comprises: identifying a vendor contained in a vendor field of the one or more fields of the transaction data instance; accessing a vendor database; determining (McGlynn Para. [0017] the vendors provide transaction profiles Para. [0020] matching with vendor information, if information does not match, then it can be reviewed by the user).

Regarding claim 6, McGlynn teaches the computer-implemented method of claim 1, further comprising: generating a report of the array, including one or more categorizations; modifying the report, including one or more modified categorizations; and retraining the classifier based at least in part on the modified report (McGlynn Para. [0029-0030] using keywords and information about the transaction for the system to learn new categories and generating a new array in the database for further use).

Regarding claim 7, McGlynn teaches the computer-implemented method of claim 1, wherein validating the one or more tags stored in the tag array contained in the tag field of the one or more fields further comprises: identifying erroneous tags based at least in part on historical tags; removing erroneous tags (McGlynn Para. [0018] incomplete and incorrect transactions may be reviewed by the user and corrected; Para. [0022] mis-designated transactions); determining whether the transaction instance is a recurring transaction, including a recurring amount or a recurring period; and adding a recurring tag to the tag array based at least in part on the recurring amount or the recurring period (McGlynn Para. [0026] if a transaction is recurring, then a transaction attribute may be tagged; Para. [0035]).

Regarding claim 8, McGlynn teaches the computer-implemented method of claim 1, wherein validating the one or more tags stored in the tag array contained in the tag field of the one or more fields further comprises: determining whether data in the one or more fields matches a keyword in a keyword database, each keyword associated with one or more keyword tags; and updating the tag array of the transaction data instance with the one or more keyword tags in the keyword database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are correct, the user may update the rules).

Regarding claim 9, McGlynn teaches the computer-implemented method of claim 1, wherein validating the one or more tags stored in the tag array contained in the tag field of the one or more fields further comprises: determining whether data in the one or more fields matches a keyword associated with an account in an account database; and updating the tag array of the transaction data instance with the account in the account database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are designated with the transaction).

(McGlynn Para. [0067] the system has a memory to store database; Para. [0016] attributes stored in a database).

Regarding claim 11, McGlynn teaches a computing system comprising: a processor (McGlynn Para. [0067] the computer comprises a processor and memory); and a non-transitory computer-readable medium having code executable by the processor to: receive, by the computing system, a transaction data instance associated with a transaction performed by a user, wherein the transaction is received from a payment processor system or a transaction database (McGlynn Para. [0017] Fig. 1, commercial entity sends transaction information to the user, a commercial entity includes banks, stores and restaurants that processes payments; claims 11-20 include the process on a computer readable storage medium); and wherein prior to receipt of the transaction data instance, the processor to: intake observations of a plurality of transactions of a set of users from the computing system, the transaction database, or a combination thereof (McGlynn Para. [0030-0032] the system takes in transactions, target designations and is able to learn), and train, using the plurality of transactions and associated tags that describe each of the plurality of past transactions, a machine learning classifier based on fields of each said transaction and the associated tags that describe each said transaction to probabilistically determine tags for transactions based on data (McGlynn Para. [0033] the target transactions, and user may help the system learn; Para. [0036] machine learning system to analyze, learn and tag specific transactions that are accurate); parse the transaction data instance to extract data contained in one or more fields of the transaction data instance (McGlynn Para. [0017] transaction has a profile that includes information about the payee, description, date and payment method); validate one or more tags stored in a tag array contained in a tag field of the one or more fields (McGlynn Para. [0024] tags stored in database, tags can be reviewed, tested and approved); process the data extracted from the one or more fields of the transaction data instance inputted into the machine learning classifier (McGlynn Para. [0036] data categorization, matching based on tags; Para. [0039] categorization includes transaction date, transaction amount, recurrence, etc) generate one or more new tags to be added to the tag array for categorization of the transaction, wherein the one or more new tags comprise one or more tags determined by the machine learning classifier from the extended data input into the machine learning classifer (McGlynn Para. [0022] corrected designation tags may create a new tag); modify the transaction data instance to include the tag array with the one or more new tags contained in the tag field (McGlynn Para. [0020] applying the tag with the highest match score; Para. [0022] tag can be old or new based on match score); prepare the modified transaction data instance for transmission via a digital communication channel (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction); and transmit, via the digital communication channel, the prepared modified transaction data instance causing configuration of a graphical user interface rendered by the user system (McGlynn Para. [0020] the network is able to receive and transmit data about the transactions profiles, transactions reports, including all of the tagged information, and any corrections needed to be made; Fig. 1, shows the interaction over the network to communicate from server, the commercial entity and the user).

Regarding claim 12, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: transmit the modified transaction data instance to a user associated with the transaction, wherein the modified transaction data instance is displayed on a computing device associated with the user (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction).

Regarding claim 14, McGlynn teaches the computing system of claim 24, wherein the user rule is a collection of data that is common to the members of a series of recurring transactions, each transaction in the series of recurring transactions represented as a transaction data instance having one or more fields (McGlynn Para. [0035] using common attributes to learn how to associate transactions quickly).

Regarding claim 15, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: identify a vendor contained in a vendor field of the one or more fields of the transaction data instance; access a vendor database; determine whether the vendor matches a vendor entry in the vendor database; and update the tag array with the vendor entry in the vendor database when the vendor matches the vendor entry (McGlynn Para. [0017] the vendors provide transaction profiles Para. [0020] matching with vendor information, if information does not match, then it can be reviewed by the user).

Regarding claim 16, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: generate a report of the array, including one or more categorizations; modify the report, including one or more modified categorizations; and retrain the classifier based at least in part on the modified report (McGlynn Para. [0029-0030] using keywords and information about the transaction for the system to learn new categories and generating a new array in the database for further use).

Regarding claim 17, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: Identify erroneous tags based at least in part on historical (McGlynn Para. [0018] incomplete and incorrect transactions may be reviewed by the user and corrected; Para. [0022] mis-designated transactions); determine whether the transaction instance is a recurring transaction, including a recurring amount or a recurring period; and append a recurring tag to the tag array based at least in part on the recurring amount or the recurring period (McGlynn Para. [0026] if a transaction is recurring, then a transaction attribute may be tagged; Para. [0035]).

Regarding claim 18, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: determine whether data in the one or more fields matches a keyword in a keyword database, each keyword associated with one or more keyword tags; and update the tag array of the transaction data instance with the one or more keyword tags in the keyword database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are correct, the user may update the rules).

Regarding claim 19, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: determine whether data in the one or more fields matches a keyword associated with an account in an account database; and update the tag array of the transaction data instance with the account in the account database (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are designated with the transaction).

Regarding claim 20, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: store the tag array in keyword database (McGlynn Para. [0067] the system has a memory to store database; Para. [0016] attributes stored in a database).

Regarding claim 21, McGlynn discloses the computer-implemented method of claim 1, wherein extraction of the data comprises concatenating data in one or more of the one or more fields of the transaction data instance by removing idiosyncratic data from said one or more of the one or more fields to reduce storage requirements of corresponding fields (McGlynn Para. [0062] the transaction may be placed in categories, the category names are determined by the user, and therefore may simplify the transaction name to the category name; which would reduce the amount of storage space, since all of the grouped transactions bear the same name, and there does not need to be stored a plethora of individual transaction names, but simply 5 main categories).

(McGlynn Para. [0021] the system may be notified about incorrect tags, and the system may be corrected, and the corrections may be stored in the database for future use).

Regarding claim 23, McGlynn discloses the computer-implemented method of claim 1, wherein determining the match to the data in the one or more fields further comprises: accessing a user rule database; determining whether data in the one or more fields matches a user rule in the user rule database; and updating the tag array of the transaction data instance with the user entry in the user rule database when the data matches the user entry (McGlynn Para. [0022] the user may send categorization information to a server to update and re-designate tags, or create user specific tags and rules).

Regarding claim 24, McGlynn discloses the computing system of claim 11, the non-transitory computer-readable medium further having code executable by the processor to further: access a user rule database; determine whether data in the (McGlynn Para. [0022] the user may send categorization information to a server to update and re-designate tags, or create user specific tags and rules).

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Regarding 101, Applicant asserts that the claimed invention do not recite an abstract idea, and cites to the machine learning technology for categorizing transactions, including the training and integration of machine learning into the transaction systems. Examiner would point to the category of commercial or legal interactions, which includes sales activities, and is an enumerated grouping of “certain methods of organizing human activity” and the arguments presented do no effect whether the instant invention is an abstract idea. Applicant brings forth the argument that the claims are “necessarily rooted in computer technology”, and therefore are integrated into a practical application, but Examiner would note that the argument presented for a claim to be rooted in computer technology, the claims must address problems that are associated with the computer technology itself, by specifying how the instant invention changes the normal operating procedure. Using a machine learning classifier to process data, and being in the realm of computer network environments is not enough to integrate the instant 
Further, Applicant asserts that the claims include significantly more than the abstract idea, and specifically sights Bascom, which was found patent eligible because the claimed invention was able to improve the technology of the prior art that existed at the time the invention was made, and that improvement was specifically claimed. This is different than the instant invention in that the claims use terms such as “learn”, “train”, and “observe” without providing claim limitations that describe how these actions are accomplished beyond “fields of each said transaction” and “probabilistically”. Using probability, and the field of the transaction, does not provide a combination more than generically applying on a computer. Additionally, the order the operations are performed are specific to this invention, but the order itself does not improve transaction insights given to an end user, and therefore the specific order, are not non-conventional and non-generic way of performing categorization in a computer network. Therefore, Bascom and DDR Holdings do not provide additional insight that applies to the instant invention, that would indicate significantly more or that it overcomes problems specifically arising in the realm of computer networks, and the 101 rejections is maintained. 
Regarding 102, Applicant points to the amendments made to the claimed invention, specifically “prior to receiving the transaction data instance…intaking observations…of transactions of a set of users…and training, using the plurality 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0125524 A1 Loskamp teaches categorizing financial transaction of a user (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687